Title: From Thomas Jefferson to James Barbour, 16 April 1825
From: Jefferson, Thomas
To: Barbour, James

Monto
Apr. 16. 25.Pray, Dear Sir, expedite by every means in your power the dispatch of our 50.M.D. our Agent who is to proceed to Europe for the purchase of the library, awaits only for the money. in like manner the orders for apparatus of every kind await the same thing. we  wish to have all in before winter. I ask this favor of you not as belonging to your deptmt but as a Virginian and friend to the University. on the spotyour’s with great friendship and respectTh:J.